Citation Nr: 0215573	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  94-01 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for residuals of injuries 
to the jaw. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, that inter 
alia denied service connection for a jaw condition.  

The veteran testified at the RO in March 1992 and before a 
member of the Board sitting at the VA Central Office in 
Washington, D.C. in April 1994 and in September 1999.

In March 1996, the Board remanded this case for the 
development of additional medical evidence.  In February 
2000, the Board denied the claim; however, on June 29, 2001, 
the United States Court of Appeals for Veterans Claims (CAVC) 
vacated the February 2000 Board decision to the extent that 
it denied service connection for residual jaw injuries.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence that a jaw condition pre-
existed active service has not been submitted.  

2.  The veteran is entitled to the presumption of soundness 
at entry into active service.

3.  The veteran is a combat veteran.  

4.  There is satisfactory evidence of jaw injury in service, 
which is consistent with the circumstances, conditions, and 
hardships of service.

5.  Presumed incurrence of jaw injury in service is not 
rebutted by clear and unmistakable evidence to the contrary.

6.  It is at least as likely as not that an in-service jaw 
injury is related to current jaw disability.  


CONCLUSION OF LAW

The current jaw disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1137, 1154(b), 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect that 
during an October 1970 pre-induction physical examination, he 
reported that he had been struck by a car in December 1963, 
fracturing the head, arm and thigh.  No jaw problem was 
complained of or noted on examination in October 1970.  

The veteran underwent a medical evaluation in July 1971.  The 
report reflects that the head, face, and neck were normal at 
that time.  No jaw problem was noted.  

A September 1971 Battalion Aid Station report notes that the 
veteran had been in the bush for 2 1/2 weeks and came out with 
multiple skin lesions over the face and trunk.  In October 
1971, an orthopedic consultation was requested because the 
veteran had fallen on his left hand and fractured a finger on 
his left hand.  The report notes that the injury was reported 
as having occurred three days prior.  

No jaw problems were complained of or noted on the veteran's 
December 1972 service separation examination; however, a 
report of medical history for that examination is not of 
record.  

The veteran's DD-214 reflects that he earned the Combat 
Infantryman's Badge, that he served in Vietnam from August 2, 
1971 to March 1, 1972, and that he was a light weapons 
infantryman, 11B10, assigned to 101st Airborne Division. 

In May 1975, the veteran claimed service connection for a 
broken jaw from an unspecified incident in November 1971 and 
for a left elbow injury, also claimed to have occurred in 
November 1971.  He underwent a VA examination in July 1977, 
During the examination, he reported that he fractured his jaw 
during a fall in approximately November 1971 and that it had 
not been set correctly.  The examiner did not mention any 
finding with respect to the jaw. 

In August 1977, the veteran wrote in a letter to the RO that 
during September 1971, at Fire Base Barbara, he came under 
fire from the enemy, slipped and fell, and fractured his 
wrist, arm, and elbow, and also sustained an injury to his 
jaw, which the doctor said was just bruised.  He reported 
that his jaw was no longer straight and that his teeth were 
wearing on one side.  

The veteran underwent another VA examination in December 
1977; however, the report is negative for any mention of a 
jaw disorder.  

The claims file contains several statements and some 
treatment records from the veteran's private physician, 
Victor Weinstein, M.D.  In a treatment record dated in 
January 1980, Dr. Weinstein noted that the veteran presented 
with complaints of pain in the jaw.  The doctor observed that 
the veteran had an overgrowth of the right mandible.  The 
diagnosis was developmental jaw defect.  In a letter received 
in September 1989, Dr. Weinstein stated that he had known the 
veteran since 1968, and that prior to entering active service 
in February 1971 his health had been excellent.  Dr. 
Weinstein said that in March 1973 it was noted that the 
veteran's jaw was deviated to the right.

The veteran underwent several surgeries in the 1980s to 
correct a right mandible disorder.  In January 1980, the 
veteran was admitted to the Downstate Medical Center for 
surgery on his right mandible, due to facial asymmetry and 
malocclusion.  He gave a history of having received a blow to 
his mandible in a fall in 1972 in service, and reported that 
he had been diagnosed with a jaw fracture at that time.  A 
January 1983 report notes that a right mandibular 
condylectomy was performed, which was felt due to right 
condylar hyperplasia present since adolescence.

A December 1985 surgical report notes that the veteran had 
suffered a right subcondylar fracture in active service, 
which received no treatment at the time.  The report notes 
that over the years the veteran noticed facial asymmetry.  
The doctor noted that there was a left deviation caused by an 
elongated ramus of the right mandible.  The report also notes 
that a compensatory hyperplasia of the right maxilla caused 
an occlusal cant and that condylar hypertrophy on the right 
caused limitation of mandibular movement.  

In a letter received in April 1994, Dr. Weinstein stated that 
the veteran gave a history of two episodes of jaw trauma 
which occurred while he was in the military.  He developed a 
gradually increasing jaw misalignment, and objective findings 
were noticed by the medical profession after he left the 
military. 

The veteran testified at a hearing before an RO hearing 
officer in March 1992, and before a Member of the Board 
sitting at the VA Central Office in Washington, D.C., in 
April 1994 and in September 1999.  The veteran testified that 
he twice injured the jaw during active service.  On the first 
occasion, he fell down a hill when the enemy began firing at 
him and broke his left wrist, and hit his jaw on his own 
rifle butt.  He stated he just had a little discomfort in the 
jaw after that incident.  On the second occasion, he was hit 
in the right jaw during a fight at a non-commissioned 
officer's club, and sought treatment first at an aid station, 
and then at a hospital in Phu Bai.  He stated he was asked to 
open and close his jaw, which he was able to do.  He further 
stated that he believed he had broken his jaw, but 
acknowledged that his jaw was not X-rayed and he did not 
receive any treatment for his jaw.

In February 2000, the Board denied the claim; however, as 
noted in the introduction, the CAVC vacated that decision in 
June 2001.  

II.  Legal Analysis

At the outset, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which contains extensive provisions 
regarding VA's obligations to notify claimants of any 
information and/or evidence which might be needed in their 
claims, and to assist claimants in obtaining such evidence, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001).  VA has published regulations 
to implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These 
new regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
The RO has obtained all available medical records.  It 
appears that there are no outstanding records or other 
evidence that could substantiate the claim.  Moreover, 
because the decision below is favorable to the veteran, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in developing his claim or in 
notifying him what additional information he could submit.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).the Board cannot find any 
basis under the VCAA to defer appellate review.  

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 1137; 38 C.F.R. 
§ 3.303(a).  "Direct" service connection may be established 
for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  
"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown be service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  The language of the regulation 
dictates that once the presumption is in place, the burden 
shifts to the government to offer clear and unmistakable 
evidence to rebut the presumption of service connection.  
Miller v. West, 11 Vet. App. 345, 347 (1998).  Additionally, 
in the case of aggravation of a preexisting condition, the 
government must point to a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

In the instant case, the veteran's enlistment examination 
does not note any preexisting relevant condition.  He had 
reported a head fracture, but not a jaw fracture, and the 
examiner found no jaw abnormality, whether developmental, 
congenital or posttraumatic.  Some later submitted medical 
evidence suggests that the jaw condition arose during 
adolescence, or as a developmental condition; however, no 
basis for such conclusions has been provided.  The CAVC has 
stressed that a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness.  
Miller, 11 Vet. App. at 348.  Moreover, one medical doctor 
noted that the veteran had excellent health prior to active 
service and found that the condition arose after an in-
service jaw injury.  At best, the relevant medical evidence 
is in controversy and, because of that controversy, cannot 
rise to the level of clear and unmistakable evidence.  Thus, 
the Board finds that the veteran is entitled to the 
presumption of soundness at entry.  

The instant case also contains evidence that the veteran 
received the Combat Infantryman's Badge.  Thus, the Board 
finds persuasive evidence that the veteran is a combat 
veteran.  The burden of the veteran who seeks benefits for an 
allegedly service-connected disease or injury and who alleges 
that the disease or injury was incurred in or aggravated by 
combat service is lightened by 38 U.S.C.A. § 1154(b); see 
also 38 C.F.R. § 3.304(d).  The statute sets forth a three-
step analysis.  First, it must be determined whether there is 
satisfactory, lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

Concerning the first two steps of the above mentioned 
analysis, because the veteran is a combat veteran, his 
assertions are sufficient to establish that he sustained some 
injury to his jaw during combat, even though no official 
record of such treatment exists.  The Board notes that a 
separation examination report is negative for a jaw fracture, 
which would tend to discount any in-service injury as acute 
and transitory; however, the separation examination report is 
also negative for any mention of another combat injury 
clearly shown in the SMRs, that is, a wrist fracture, which 
clearly happened.  Moreover, the veteran apparently did not 
report his wrist fracture until three days afterward.  

Coupled with the fact that there is no record of a report of 
medical history in conjunction with the separation 
examination, and the fact that the wrist fracture also 
escaped mention during the separation examination, the Board 
will resolve any remaining doubt in favor of the veteran and 
find that he has submitted satisfactory lay evidence of 
service incurrence of a jaw injury, that is consistent with 
the circumstances, conditions, or hardships of such service.  

Concerning the third step, however, it would appear that the 
veteran would prevail as to the ultimate issue, service 
connection for residuals of a jaw injury, in the absence of 
clear and convincing evidence to the contrary.  In Caluza v. 
Brown, 7 Vet. App. 498 (1995), the CAVC determined that the 
use of the phrase "service connection" in that statute 
refers to proof of service incurrence or aggravation, rather 
than to the legal standard for entitlement to payment for 
disability.  Thus, the Board must still determine whether the 
evidence favoring service connection is at least in 
equipoise.  

Turning to the ultimate issue, that is, service connection, 
the Board notes that VA has never attempted to obtain an X-
ray to rule out a jaw fracture.  Nor has VA attempted to 
obtain a medical opinion, based on the entire record, as to 
whether the veteran's right jaw condition is as likely as not 
to be related to an in-service jaw injury.  However, 
additional development does not appear to be necessary, as 
the evidence is otherwise sufficient.  38 C.F.R. § 3.304(c) 
states that the development of evidence in connection with 
service connection claims will be accomplished when deemed 
necessary but it should not be undertaken when evidence is 
sufficient for this determination.  

The Board finds the favorable evidence to be sufficient to 
grant the claim.  The December 1985 surgery report is more 
persuasive than other etiology opinions because it more 
closely coincides with other facts found in this case.  
First, the surgeon noted an in-service jaw fracture, which is 
consistent with the veteran's report of an in-service jaw 
injury.  The surgeon noted slowly emerging facial asymmetry 
since active service, which is consistent with other medical 
evidence, the separation examination report, and the 
veteran's own credible lay evidence.  Thus, because the 
veteran is presumed sound at entry, presumed to have injured 
the jaw in combat, because facial asymmetry began shortly 
after separation in 1973, and because there is no evidence of 
other trauma to the jaw, the Board can resolve any remaining 
doubt on this issue in favor of the veteran and conclude that 
the facial asymmetry is the result of an in-service jaw 
injury.  

A January 1983 surgery report, which notes right condylar 
hyperplasia since adolescence, is inconsistent with both the 
enlistment examination report and the separation examination 
report, as well as the lay evidence.  Therefore, the Board 
finds it less persuasive.  

For the above reasons, the Board finds sufficient evidence to 
determine that it is at least as likely as not that the 
present jaw condition did begin during active service.  See 
38 U.S.C.A. § 5107(b) (West 1991 & Supp 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The claim must 
therefore be granted.  


ORDER

The claim of service connection for a residuals of injuries 
to the jaw is granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

